DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-16 in the reply filed on November 15, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 claims “ at least 20 or 40 percent by volume” and “up to 60 or 80 percent by weight”, however “at least 20” and “up to 80” include “at least 40” and “up to 60” but not vice versa, therefore it is unclear if applicant requires “at least 20” or 40 and “up to 80” or 60.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland, et al. (WO2017112653 using US 2018/0264719 for citations) in view of Gray, et al. (US 2007/0107748).

	In reference to Claim 1, Rolland discloses a set of data in the frame showing what is projected by the printer ([0519]) (data file) using a light polymerizing resin ([0011]) (light polymerizable resin) to form a three-dimensional object ([0011]) (additive manufacturing) adjusting a process parameter ([0166]-[0167]) (modifying said data file) forming said object ([0011]) (producing said object) the object is cleaned with a wash step ([0012]) (residual resin cleaning with wash liquid) using a resin with light polymerizable liquids and a second solidifiable component ([0011]) (dual cure resin) (light polymerizable liquid) (solidifiable component) further curing the object ([0011]) (further curing).
	Rolland does not disclose modifying said data file to add additional vacuum cycling nucleation (VCN) nucleation sites to surfaces of said object.
Gray discloses a higher production of bubbles nucleation sites ([0052]) (add additional VCN nucleation sites).
It would have been obvious to one of ordinary skill in the art to create additional nucleation sites like Gray on Rolland’s surface because 98% of bubbles generated actually detach from the object’s surface ([0052]) and increasing the nucleation sites increases the chance the bubbles stay attached ([0005]).  

	In reference to Claim 2, Rolland discloses the method of Claim 1, as described above.
	Rolland does not disclose modifying said data file to add additional vacuum cycling nucleation (VCN) nucleation sites to surfaces of said object.
Gray discloses a higher production of bubbles nucleation sites ([0052]) (add additional VCN nucleation sites).
It would have been obvious to one of ordinary skill in the art to create additional nucleation sites like Gray on Rolland’s surface because 98% of bubbles generated actually detach from the object’s surface ([0052]) and increasing the nucleation sites increases the chance the bubbles stay attached ([0005]).  

	In reference to Claim 3, Rolland discloses the method of Claim 1, as described above.
Rolland discloses object on a carrier ([0011]) (object adhered to a carrier platform) the cleaning step before the second curing step where there carrier is detached ([0011]-[0012]) (cleaning step with object adhered to carrier platform).

In reference to Claim 4, Rolland discloses the method of Claim 1, as described above.
Rolland discloses washing the intermediate ([0463]-[0465]) (immersing object in wash liquid) clearing wash liquid ([0485]) (separating wash liquid from object) subjecting object to heat and vacuum ([0247]) (subjecting object to vacuum/heat) drying the object ([0640]) (partially dry the object) repeating steps (b) thru (d) and washing, although not lettered, is completed between steps (c) and (d) ([0187]) (cyclically repeating until object is clean).
Rolland does not disclose subjecting the object to VCN.
Gray discloses vacuum cavitational streaming (VCS is VCN) (subjecting object to VCN).
It would have been obvious to one of ordinary skill in the art to subject Rolland’s object to the VCS of Gray because the VCS process helps apply a layer at the surface of an object ([0005]).

	In reference to Claim 5, Rolland discloses the method of Claim 1, as described above.
Rolland discloses washing the intermediate ([0463]-[0465]) (immersing object in wash liquid) clearing wash liquid ([0485]) (separating said wash liquid from object) further washing with water ([0485]) (gravity draining, pumping, forcing with a pressurized gas, pulling with a vacuum, or combination thereof).

	In reference to Claim 6, Rolland discloses the method of Claim 1, as described above.
Rolland discloses washing the object by any suitable form ([0463]-[0465]) (agitating said wash liquid).

	In reference to Claim 7, Rolland discloses the method of Claim 1, as described above.
Rolland does not disclose the wash liquid partially saturated with carbon dioxide.
Gray discloses dissolved carbon dioxide added to the process ([0062]) (wash liquid partially saturated with carbon dioxide).
It would have been obvious to one of ordinary skill in the art to complete the method of Rolland by using a wash liquid partially saturated with carbon dioxide like Gray because it can dampen the rate and degree of implosion of VCS bubbles, which creates a more uniform final object ([0062]).

	In reference to Claim 8, Rolland discloses the method of Claim 1, as described above.
Rolland discloses heating ([0221]) (heating object prior to cleaning step) or pressurizing the liquid ([0221]) (subjecting object to increased pressure prior to cleaning) before repeating steps (b) thru (d) and washing, although not lettered, is completed between steps (c) and (d) ([0187]) (heating wash liquid for initial contact during cleaning step).

	In reference to Claim 9, Rolland discloses the method of Claim 1, as described above.
Rolland discloses the total process takes about 10 seconds ([0208]) (cleaning step carried out from 5 or 10 seconds or 1 minute, up to 2, 5, 10, or 20 minutes).

	In reference to Claim 10, Rolland discloses the method of Claim 1, as described above.
Rolland discloses three-dimensional printing ([0162]) (producing carried out by bottom-up/top-down stereolithography, rolling film 3d printing, or multi-jet fusion 3d printing).

	In reference to Claim 11, Rolland discloses the method of Claim 1, as described above.
Rolland discloses monomers and/or prepolymers ([0228]) (monomers/prepolymers) with suitable reactive end groups ([0230]) (acrylates, methacrylates, α-olefins, N-vinyls, acrylamides, methacrylamides, styrenics, expoxides, thiols, 1,3-dienes, vinyl halides, acrylonitriles, vinyl esters, maleimides, vinyl ethers).

	In reference to Claim 12, Rolland discloses the method of Claim 1, as described above.
Rolland discloses cyanate ester ([0424]) (second component is precursors to cyanate ester resin) and the wash liquid is an organic solvent ([0464]) (wash liquid is an organic solvent).

	In reference to Claim 13, Rolland discloses the method of Claim 1, as described above.
Rolland discloses precursors to epoxy resin ([0272]-[0273]) (second component is precursors to epoxy resin) and the wash liquid is an organic solvent ([0464]) (wash liquid is an organic solvent).

	In reference to Claim 14, Rolland discloses the method of Claim 1, as described above.
Rolland discloses precursors to polyurethane, polyurea ([0022]) (second component is precursors to polyurethane, polyurea) and the wash liquid is an organic solvent ([0464]) (wash liquid is an organic solvent).

	In reference to Claim 15, Rolland discloses the method of Claim 1, as described above.
Rolland discloses wash liquid with 50% isopropanol ([0012]) (wash liquid comprises at least 50 percent isopropanol) halogenated organic solvents ([0475]) (wash liquid comprises at least 20 or 40 percent of halogenated organic solvent) with additional solvents ([0012]) (wash liquid comprises up to 60 or 80 percent of additional solvents).

	In reference to Claim 16, Rolland discloses the method of Claim 1, as described above.
Rolland discloses using distilled water to clean the object ([0485]) (distilling wash liquid to produce recycled wash liquid) repeating steps (b) thru (d) and washing, although not lettered, is completed between steps (c) and (d) ([0187]) (repeating step (c) with subsequently produced object with said distilled wash liquid).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742